DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2, 3, 6-11 have been canceled. claims 1, 4, 5 are pending. 
Claim Interpretation
Vascular endothelial phosphotyrosine phosphatase (VE-PTP) is also known as protein tyrosine phosphatase receptor type B (PTPRB). 
Claim objection
Assuming claim 1 is intended to make a mouse with an inactivated gene, Claim 1 can be written more clearly as ---A method of producing a genetically modified mouse, the method comprising: conditionally inactivating at least one vascular endothelial phosphotyrosine phosphatase (VE-PTP) gene in a mouse such that VE-PTP expression is decreased in the mouse as compared to a wild-type mouse---. 
Claim 4 can be written more clearly as ---A genetically modified mouse whose genome comprises a conditionally inactivated endogenous vascular endothelial phosphotyrosine phosphatase (VE-PTP) allele, wherein VE-PTP expression is decreased in the mouse as compared to a wild-type mouse---. 
Claim 5 can be written more clearly delineating each of the three genetic modifications in the mouse. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using a mouse fetus with an inactivated VE-PTP gene that dies in utero, does not reasonably provide enablement for making a living mouse with an inactivated VE-PTP gene, obtaining any phenotype in such a mouse, obtaining a living mouse with inactivated VE-PTP, ANGPT1, and ANGPT2 genes, or obtaining any phenotype in such a mouse.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The specification does not enable making any mouse with an inactivated VE-PTP gene other than one that dies in utero. Claim 1 is drawn to making a mouse with reduced VE-PTP by replacing a wild-type VE-PTP allele with a VE-PTP null allele. This encompasses a mouse that dies in utero as described by Dominguez (PNAS, 2007, Vol. 104, No. 9, pg 3243-3248; Fig. 1, pg 324-3244) or a mouse that lives. The teachings of Dominguez indicate the phenotype of a living mouse with an inactivated VE-PTP gene is unpredictable. Claim 1 also encompasses a full knockout of a VE-PTP allele (e.g. heterozygous or homozygous), a full-body conditional knockout of the VE-PTP gene, or a tissue-specific conditional knockout of the VE-PTP gene. The specification teaches using the construct, primers, and components for those used in US 20160000871 in which dox-inducible Angp1 and Angpt2 double transgenic mice are made (pg 4, para 40). Induction of the double knockout causes increased intraocular pressure and a lack of Schlemm’s canal in the eye (pg 3, 1st paragraph of the instant specification). However, the construct, primers, and components in ‘871 are not for modifying the mouse VE-PTP gene. The strategy in ‘871 is limited to full-body conditional knockout of the mouse genes; however, the claims are not so limited. The specification does not teach how the mouse VE-PTP gene has been modified, or whether “conditional” knockout must be full-body or tissue-specific. Since the time of filing, WO 2021/091791 describes a strategy for conditionally-modifying the mouse VE-PTP gene: 

    PNG
    media_image1.png
    364
    666
    media_image1.png
    Greyscale

The instant application does not describe the FRT and loxP sites or the recombination strategy described in ‘791. The instant application does not describe making the genetic modifications between exons 1 and 3 as described in ‘791. The specification contemplates the mouse being conditional for the VE-PTP knockout (para 9, 11) but does not teach whether it is full-body or tissue-specific. The specification does not teach how to apply the teachings of ‘871 for conditionally knocking out Angpt1 or Angpt2 to the VE-PTP gene. 

    PNG
    media_image2.png
    517
    719
    media_image2.png
    Greyscale

If the technology from ‘871 readily plugs-and-plays using a known mouse VE-PTP gene sequence, extensive clarification is required, and the claims must be limited to the strategy in ‘871. 
The specification does not enable making a living mouse with an inactivated VE-PTP gene with any phenotype as broadly encompassed by claim 4 other than the ability to have reduced VE-PTP expression upon inducing inactivation or having reduced VE-PTP expression as compared to a wild-type mouse. Dominguez indicated the phenotype of a living mouse with an inactivated VE-PTP gene was unpredictable as indicated above. The specification teaches mice with a dox-induced heterozygous VE-PTP knockout have decreased VE-PTP expression and increased Tie2 phosphorylation as compared to littermates (pg 3; Fig. 1 and 2). Mice with a dox-induced heterozygous VE-PTP knockout and a [dox-induced?] heterozygous Tie2 knockout have normal intraocular pressure as compared to mice with a [dox-induced?] heterozygous Tie2 knockout which have increased intraocular pressure (paragraph bridging pg 3-4). The specification does not correlate the limited phenotypes in the specification to any phenotype as broadly encompassed by claim 4. 
The specification does not enable making or using a mouse with inactivated VE-PTP, ANGPT1, and ANGPT2 genes as required in claim 5 for reasons cited above regarding inactivating VE-PTP. Claim 5 does not require the triple knockout has any phenotype. Claim 5 encompasses full knockout or conditional knockout of Angpt1, Angpt2, and/or VEPTP; however, the specification is limited to conditional knockout of Angpt1, Angpt2, and VEPTP. The specification teaches conditional knockout of Angpt1, Angpt2, and/or VEPTP rescues the Angpt1, Angpt2 double knockout phenotype, i.e. causes a wild-type phenotype. However, the specification does not teach how to use the mouse with conditional knockouts of the Angpt1, Angpt2, and VEPTP genes that has a wild-type phenotype. Nor does the specification correlate the wild-type phenotype of the triple knockout mouse to any phenotype as broadly encompassed by claim 5. 
Given the lack of guidance in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to make/use the method of claim 1, the mouse made by claim 1, or the mice in claims 4 and 5. 

Claims 1, 4, 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks written description for any mouse with an inactivated VE-PTP gene other than one that dies in utero. Claim 1 is drawn to making a mouse with reduced VE-PTP by replacing a wild-type VE-PTP allele with a VE-PTP null allele. This encompasses a mouse that dies in utero as described by Dominguez (PNAS, 2007, Vol. 104, No. 9, pg 3243-3248; Fig. 1, pg 324-3244) or a mouse that lives. The teachings of Dominguez indicate the phenotype of a living mouse with an inactivated VE-PTP gene is unpredictable. Claim 1 also encompasses a full knockout of a VE-PTP allele (e.g. heterozygous or homozygous), a full-body conditional knockout of the VE-PTP gene, or a tissue-specific conditional knockout of the VE-PTP gene. The specification teaches using the construct, primers, and components for those used in US 20160000871 in which dox-inducible Angp1 and Angpt2 double transgenic mice are made (pg 4, para 40). Induction of the double knockout causes increased intraocular pressure and a lack of Schlemm’s canal in the eye (pg 3, 1st paragraph of the instant specification). However, the construct, primers, and components in ‘871 are not for modifying the mouse VE-PTP gene. The strategy in ‘871 is limited to full-body conditional knockout of the mouse genes; however, the claims are not so limited. The specification does not teach how the mouse VE-PTP gene has been modified, or whether “conditional” knockout must be full-body or tissue-specific. Since the time of filing, WO 2021/091791 describes a strategy for conditionally-modifying the mouse VE-PTP gene: 

    PNG
    media_image1.png
    364
    666
    media_image1.png
    Greyscale

The instant application does not describe the FRT and loxP sites or the recombination strategy described in ‘791. The instant application does not describe making the genetic modifications between exons 1 and 3 as described in ‘791. The specification contemplates the mouse being conditional for the VE-PTP knockout (para 9, 11) but does not teach whether it is full-body or tissue-specific. The specification does not teach how to apply the teachings of ‘871 for conditionally knocking out Angpt1 or Angpt2 to the VE-PTP gene. 

    PNG
    media_image2.png
    517
    719
    media_image2.png
    Greyscale

If the technology from ‘871 readily plugs-and-plays using a known mouse VE-PTP gene sequence, extensive clarification is required, and the claims must be limited to the strategy in ‘871. 
The specification lacks written description for a living mouse with an inactivated VE-PTP gene with any phenotype as broadly encompassed by claim 4 other than the ability to have reduced VE-PTP expression upon inducing inactivation or having reduced VE-PTP expression as compared to a wild-type mouse. Dominguez indicated the phenotype of a living mouse with an inactivated VE-PTP gene was unpredictable as indicated above. The specification teaches mice with a dox-induced heterozygous VE-PTP knockout have decreased VE-PTP expression and increased Tie2 phosphorylation as compared to littermates (pg 3; Fig. 1 and 2). Mice with a dox-induced heterozygous VE-PTP knockout and a [dox-induced?] heterozygous Tie2 knockout have normal intraocular pressure as compared to mice with a [dox-induced?] heterozygous Tie2 knockout which have increased intraocular pressure (paragraph bridging pg 3-4). The specification does not correlate the limited phenotypes in the specification to any phenotype as broadly encompassed by claim 4. 
The specification lacks written description for a mouse with inactivated VE-PTP, ANGPT1, and ANGPT2 genes as required in claim 5 for reasons cited above regarding inactivating VE-PTP. Claim 5 does not require the triple knockout has any phenotype. Claim 5 encompasses full knockout or conditional knockout of Angpt1, Angpt2, and/or VEPTP; however, the specification is limited to conditional knockout of Angpt1, Angpt2, and VEPTP. The specification teaches conditional knockout of Angpt1, Angpt2, and/or VEPTP rescues the Angpt1, Angpt2 double knockout phenotype, i.e. causes a wild-type phenotype. However, the specification does not teach how to use the mouse with conditional knockouts of the Angpt1, Angpt2, and VEPTP genes that has a wild-type phenotype. Nor does the specification correlate the wild-type phenotype of the triple knockout mouse to any phenotype as broadly encompassed by claim 5. 
Accordingly, the claims lack written description. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Dominguez (PNAS, 2007, Vol. 104, No. 9, pg 3243-3248). 
Dominguez made mouse fetuses with an inactivated VE-PTP allele that die in utero (Fig. 1, pg 324-3244). This is equivalent to producing a mouse with “reduced VE-PTP” by “replacing a wild-type VE-PTP allele with a VE-PTP-null allele” as required in claim 1. The mouse fetuses with an inactivated VE-PTP allele are equivalent to a “mouse carrying a VE-PEP-null allele” as required in claim 4. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dominguez (PNAS, 2007, Vol. 104, No. 9, pg 3243-3248) in view of Thomson (J. Clin. Investigation, 2014, Vol. 124, No. 10, pg 4320-4324).
Dominguez made mouse fetuses with an inactivated VE-PTP allele that die in utero (Fig. 1, pg 324-3244). This is equivalent to producing a mouse with “reduced VE-PTP” by “replacing a wild-type VE-PTP allele with a VE-PTP-null allele” as required in claim 1. The mouse fetuses with an inactivated VE-PTP allele are equivalent to a “mouse carrying a VE-PEP-null allele” as required in claim 4. 
Dominguez did not teach the mouse fetuses had Angiopoietin 1 or Angiopoietin 2 genes knocked out as required in claim 5. 
However, Thomson taught mouse fetuses with a double conditional knockout of Angiopoietin 1 or Angiopoietin 2 genes (pg 4323, “Mice and breeding”). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a mouse fetus with an inactivated VE-PTP allele as described by Dominguez and a double inactivation of Angiopoietin 1 or Angiopoietin 2 genes as described by Thomson. Those of ordinary skill in the art at the time of filing would have been motivated to add the double inactivation of Angiopoietin 1 or Angiopoietin 2 genes to the mouse fetus of Dominguez to further elucidate the role of the genes in angiogenesis, specifically in eye development. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 
Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632